Citation Nr: 0413993	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-13 038	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial compensable evaluation for status 
post nasal fracture.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO decision which 
granted service connection for status post nasal fracture 
with a 0 percent (noncompensable) evaluation, effective 
November 19, 2002.  

In September 2003, the Board granted the veteran's motion to 
advance this case on the docket due to his advanced age.  38 
C.F.R. § 20.900(c)(2003).  

The Board remanded the case in September 2003 for further 
development, and the case was returned to the Board in May 
2004.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's service connected status post nasal 
fracture is manifested by nasal blockage and snoring; a 50 
percent obstruction of the nasal passage on both sides, or 
complete obstruction on one side has not been clinically 
shown.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for status post 
nasal fracture have not been met at any time since the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.97, 
Diagnostic Code 6502 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2004) redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinions where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412, 422 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  VA's General 
Counsel has held that this aspect of Pelegrini constituted 
dicta.  VAOPGCPREC 1-2004 (2004).

The RO provided this notice in a letter dated in December 
2002.  In his brief presented to the Board, the veteran's 
representative contended, without elaboration, that the RO 
did not provide the required notice.

The December 2002, notice told the veteran only of the 
criteria for establishing entitlement to service connection.  
However, the initial rating is a "down stream" issue from 
that of entitlement to service connection.  See Grantham v. 
Brown, 114 F .3d 1156 (1997).  VA's General Counsel has held 
that VA is not required to provide § 5103(a) notice with 
regard to "down stream issues."  VAOPGCPREC 8-2003 (Dec. 
22, 2003); 68 Fed. Reg. --; cf. Huston v. Principi, 17 Vet. 
App. 195, 202 (2003).  The Board is bound by the General 
Counsel's holding.  38 U.S.C.A. § 7104(c) (West 2002).

The RO provided notice of the criteria for establishing a 
higher initial evaluation in the statement of the case and 
supplemental statements of the case.  These documents told 
the veteran how the evidence failed to show that he met the 
criteria for a compensable evaluation, and thereby told him 
of the evidence needed to substantiate his claim.  Moreover, 
the veteran's representative cited the criteria for a 
compensable evaluation in his brief to the Board.  He thus 
demonstrated actual notice of the evidence needed to 
substantiate the claim.  See Saylock v. Derwinski, 3 Vet. 
App. 394 (1992) (holding that adequate notice was provided 
where a claimant demonstrated actual receipt of the notice).
 
The VCAA notice letter did not explicitly contain the 
"fourth element;" however, the letter did tell him to 
furnish information with regard to any person having relevant 
evidence, and advised him that he could furnish records.  
This information should have put him on notice to submit 
relevant evidence in his possession. 

In Pelegrini, the majority also expressed the view that a 
claimant was entitled to VCAA notice prior to initial 
adjudication of the claim, but declined to specify a remedy 
were adequate notice was not provided prior to initial RO 
adjudication.  Pelegrini v. Principi, at 420-2.  

In this case, the VCAA notice was provided prior to the 
initial RO adjudication of the claim in January 2003.  
Although some of the notice was provided after the initial 
adjudication, the veteran specifically responded to the 
December 2002 notice that he had no additional evidence to 
submit, and requested that his claim proceed without delay.  
The veteran did not submit, or report the existence of, 
additional evidence in response to the statement of the case 
or supplemental statement of the case.  Even if he had 
submitted additional evidence substantiating his claim, he 
would have received the same benefit as he would have 
received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has complied with its obligation to afford the veteran 
contemporaneous examinations in connection with his claim.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claim.  VA has also 
obtained all relevant treatment records.  These actions have 
complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  


I.  Factual Background

VA medical records dated from May 2001 to January 2003 were 
received by the RO.  A June 2001 record notes diagnostic 
assessments of chronic nasal obstruction secondary to septal 
deviation and moderate turbinate hypertrophy and snoring with 
no symptoms consistent with obstructive sleep apnea.  A July 
2001 record reflects that the veteran was seen for a possible 
septoplasty, turbinoplasty, and possible palatoplasty for 
symptoms of snoring and nasal obstruction.  The veteran 
indicated that he had increased difficulty breathing, 
particularly when lying in bed on his left side.  He said 
that such symptoms had existed for 55 years since breaking 
his nose during service.  He also complained of increased 
snoring over the last ten years.  He denied any symptoms of 
allergic rhinitis or nasal allergy.  The diagnostic 
assessment was nasal airway obstruction secondary to nasal 
septal deviation.  It was noted that he had a small component 
of nasal valve collapse on the left.  

On VA examination in January 2003, the veteran indicated that 
during service he experienced a nasal fracture due to a 
sports injury.  He complained that since that time, he had 
experienced an increasing amount of nasal blockage and 
snoring.  He felt that his nose was slightly "plugged up."  
He denied any purulent discharge or dyspnea.  He was not on 
any particular treatment for his symptoms.  He had no speech 
impairment, history of chronic sinusitis or history of 
allergies or headaches.  On physical examination of his nose, 
it was noted that he had a septum deviation to the right, 
without erythema or exudates.  The diagnostic impression 
included status post nasal fracture with residuals of a 
septal deviation to the right and symptoms such as blocked 
nasal passage and increased snoring.  X-rays of the sinuses 
were unremarkable.  The examiner opined that the veteran's 
history of a broken nose did not cause any respiratory 
problems.  

On VA examination in December 2003, the veteran complained of 
an increased amount of nasal blockage and snoring following 
his nasal fracture during active duty.  He denied any 
purulent discharge, shortness of breath or speech impairment.  
He had no history of chronic sinusitis, allergies or 
headaches.  He slept on his left side and said that he felt 
that the right side was "plugged up" or restricted only in 
the prone position.  He stated that he had a sleeping problem 
and a problem with snoring.  He said that his snoring is very 
loud and his breathing becomes irregular.  He related that he 
had some daytime fatigue which had become a recent problem 
for him.  He denied any fever, night sweats, weight loss or 
weight gain.  He denied any hemoptysis.  

Physical examination revealed that his mucous membranes were 
slightly red.  Some minimal deviation of the septum to the 
right was noted.  However, any obstruction was "considerably 
less than 50 percent in either passage."  The veteran denied 
any smelling impairment.  Some mucosal erythema was shown 
with slight discharge on the right side.  The diagnostic 
impression was status post nasal fracture with residual 
minimal septal deviation to the right associated with 
symptoms such as blocked nasal passage and increased snoring.  
It was noted that he did not receive any current treatment 
for his nasal problem; however, since his last examination he 
has complained more about nasal blockage, increased snoring 
and increasing fatigability in the daytime.  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
However, the Board will consider only those factors contained 
wholly in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

The veteran's service-connected nasal disability has been 
rated under Diagnostic Code 6502.  This diagnostic code 
provides that traumatic deviation of the nasal septum with 
50-percent obstruction of the nasal passage on both sides or 
complete obstruction on one side warrants a 10 percent 
rating.  Otherwise, the disability is noncompensably 
disabling.  See 38 C.F.R. § 4.31 (Where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met).

In this case, there is no evidence that the veteran has the 
requisite blockage for a compensable evaluation.  The 
December 2003 examination affirmatively shows that the 
service-connected post-operative deviated nasal septum is not 
productive of a 50 percent obstruction of the nasal passage 
on both sides, or complete obstruction on one side.  Given 
the absence of medical evidence demonstrating a 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side a compensable evaluation is not 
warranted.  38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6502. 

Additionally, the Board has considered the provisions of 38 
C.F.R. § 4.97, Diagnostic Codes 6504 (2003).  However, the 
record is completely devoid of any evidence indicating loss 
of part of one ala or other disfigurement of the nose.  
Therefore, this provision cannot serve as the basis for a 
compensable evaluation. 

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  However, as just noted, there has 
been no period since the effective date of service connection 
when there has been blockage of the nasal passages, or 
disfigurement of the nose that would warrant a compensable 
evaluation.

Thus, the preponderance of the evidence is against the claim 
for a compensable evaluation for status post nasal fracture.  
The benefit-of-the doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a compensable rating for a status post nasal 
fracture is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



